JOINT MOTION AND ORDER FOR DISMISSAL AND RELEASE OF FUNDS DEPOSITED IN THE REGISTRY OF THE COURT
DIXON, Chief Justice.
On motion of BROADHURST, BROOK, MANGHAM, HARDY & REED, Relator-Appellant, through Peter J. Butler, counsel for Relator-Appellant; ERNEST R. EL-DRED, P.L.C., Relator-Appellant, through Ernest R. Eldred, appearing in proper person; STATE OF LOUISIANA, Intervenor-Appellee, appearing through its Governor, the Honorable Edwin W. Edwards and its Attorney-General, William J. Guste, Jr.; LOUISIANA STATE MINERAL BOARD, Appellee, appearing through its Chairman, T.W. “Tom” McKinney, pursuant to Mineral Board Resolution dated April 10, 1984; THE DIVISION OF ADMINISTRATION, Intervenor-Appellee, appearing through its Commissioner, Stephanie Alexander; THE *558LOUISIANA DEPARTMENT OF NATURAL RESOURCES, appearing through William C. Huís, Secretary of the Department; and on suggesting to this Honorable Court that this matter has been settled to the satisfaction of all the parties involved, and that Relator-Appellants’ appeal and the intervention should be dismissed, with prejudice, at Relator-Appellants’ cost; and
On further suggesting to this Honorable Court that the $873,000.00 deposited in the Registry of the 16th Judicial District Court, Parish of St. Mary, State of Louisiana, and the interest which has accrued thereon, should be immediately paid to Broadhurst, Brook, Mangham, Hardy & Reed and Ernest R. Eldred, P.L.C., jointly, in accordance with the “Ancillary Judgment Fixing and Awarding Attorneys’ Fees” rendered and signed on December 10, 1981, by the 16th Judicial District Court in the matter entitled “State of Louisiana, Ex Rel William J. Guste, Jr., Et A1 versus Texaco Inc., Et Al” bearing Docket No. 60,407 on the docket of the District Court for the Parish of St. Mary, Louisiana:
IT IS ORDERED, ADJUDGED AND DECREED that this appeal and the intervention be and the same is hereby dismissed, with prejudice, and that the District Court Judge for the 16th Judicial District Court in the Parish of St. Mary, State of Louisiana, order the State Treasurer and the Clerk of said Court to immediately pay to Broadhurst, Brook, Mangham, Hardy & Reed and Ernest R. Eldred, P.L.C., the sum of $873,000.00 previously ordered to be paid by Texaco Inc. to Broadhurst, Brook, Mangham, Hardy & Reed and Ernest R. Eldred, P.L.C., and the interest which has accrued thereon.